DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 12/8/2021. Claims 1-20 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of 61/348,431, filed 5/26/2010. The assignee of record is USERZOOM TEHCNOLOGIES, INC. The listed inventor(s) is/are: Mestres, Xavier; de la Nuez, Alfonso; Recolons, Albert; del Castillo, Francesc; Ibañez, Jordi; Barba, Anna; Jensen, Andrew.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/24/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Claim Objections
Claims 3 & 13 objected to because of the following informalities:  “we” appears to be a typo for “web.”  Appropriate correction is required.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20070265910 A1, ATTENTION MARKETPLACE
ii. US 20080208682 A1, Revenue Generation And Sharing For Content Sharing Services
iii. US 20150269609 A1, Clickstream Purchase Prediction Using Hidden Markov Models
iv. US 20160217481 A1, COMMUNICATION SYSTEM AND SERVER FOR CONDUCTING USER EXPERIENCE STUDY
Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446